DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s arguments filed 10/10/2022.  Claims 1-15 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenblood (U.S. 2018/0192920 A1) in view of Lagree (U.S. 2015/0364058 A1).

Claim 1, Rosenblood teaches:
A system (Rosenblood, Fig. 1, Paragraph [0045], The combination of sensor device 100 and an electronic data processing unit form a system.) configured to provide positional therapy and paced breathing to a user for a session (Rosenblood, Paragraph [0041]), the system comprising: 
one or more posture sensors (Rosenblood, Fig. 1: 106, 117, 118) configured to generate output signals conveying information related to a posture of the user (Rosenblood, Paragraphs [0042-0044], Sensors 106, 117, and 118 may include accelerometers and/or gyroscopes that detect movements, tilting, twisting, turning, bending, head position, and body alignment, which are all related to a posture of the user.  Additionally, the display of user device 400 is functionally equivalent to a posture sensor because the display is capable of receiving inputs related to the posture of the user, e.g. icon/button 1001 to play the posture detection (see Rosenblood, Fig. 10, Paragraph [0072]).); 
one or more sensory stimulators (Rosenblood, Fig. 1: 111, 112, Fig. 4A) configured to provide sensory stimulation to the user (Rosenblood, Paragraph [0049], The speaker 112 provides audible alarms, alerts, or chirps and the lights 111 provide visual alerts, which are sensory stimulations.  The display screen of the user device is also a sensory stimulator (see Rosenblood, Paragraph [0052]).); and 
a controller coupled to the one or more posture sensors and the one or more sensory stimulators (Rosenblood, Paragraph [0045], An electronic data processing unit is functionally equivalent to a controller.), the controller configured to: 
determine, based on the output signals, whether the posture of the user has breached a posture threshold (Rosenblood, Paragraph [0044], Optimal postural positions (OPP) are functionally equivalent to posture thresholds.  The user device 400 communicates with sensor device 100 to determine whether the user is maintaining his/her OPP.  Not maintaining the OPP is equivalent to breaching the posture threshold (see Rosenblood, Fig. 4B).), and, responsive to a breach, cause the one or more sensory stimulators to provide first sensory stimulation to the user to prompt the user to change posture such that the posture of the user no longer breaches the posture threshold (Rosenblood, Fig. 4B, Paragraph [0053], When the posture ball 430 is not aligned with the pictograph target 425, which is displayed on the interface 420, it is indicative of the user failing to maintain the OPP.); and 
determining that the posture of the user no longer breaches the posture threshold (Rosenblood, Fig. 11: 1103, The system determines the posture report, which represents the percentage compliance to the plurality of OPPs set by the user.), cause the one or more sensory stimulators to provide second sensory stimulation that leads the user through a paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070]).
Rosenblood does not explicitly teach:
Sleep positional therapy and paced breathing to a user for a sleep session; and
responsive to determining that the posture of the user no longer breaches the posture threshold, cause the one or more sensory stimulators to provide second sensory stimulation that leads the user through a paced breathing exercise.
As per the limitations of sleep positional therapy and a sleep session, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Rosenblood to be capable of monitoring the postures and breathing of the user while sleeping.  The user is allowed to select one or more positions to associate with an OPP, including being in a hospital bed/bed ridden.  Therefore, one of ordinary skill in the art would recognize that the system in Rosenblood would be capable of monitoring the user while the user is sleeping in the hospital bed or is bed ridden.  
Lagree teaches:
Responsive to determining that the posture of the user (Lagree, Paragraph [0048], The apparatus 1 can determine whether the user’s body, e.g. feet or other body part, to determine if the user is properly positioned.), cause the one or more sensory stimulators to provide second sensory stimulation that leads the user through a breathing exercise (Lagree, Paragraph [0051], The apparatus 1 provides real-time feedback to the user regarding their performance.  With regards to exercise, the feedback includes information regarding the user’s posture and proper breathing during each phase (see Lagree, Paragraph [0025]).  As per the limitation of “responsive to determining”, it would have been obvious to one of ordinary skill in the art for the breathing instructions to be responsive to the detected posture of the user, because the breathing is respective to each phase of the exercise.  Thus, the invention would be inoperable for its intended purpose if it provided feedback regarding proper breathing for the wrong phase and/or the wrong posture of the exercise.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Rosenblood by integrating the teaching of the interactive system as taught by Lagree.
The motivation would be to closely monitor the user in order to ensure positive results (see Lagree, Paragraph [0025]).

Claim 2, Rosenblood in view of Lagree further teaches:
The system of claim 1, wherein the controller is further configured to cause the one or more sensory stimulators to provide third sensory stimulation that prompts the user to indicate whether the user is ready for the paced breathing exercise before the user is led through the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.).

Claim 3, Rosenblood in view of Lagree further teaches:
The system of claim 1, wherein the one or more posture sensors are further configured to receive an indication from the user that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.), and the controller is further configured to cause the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise responsive to the one or more posture sensors receiving the indication that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraphs [0070] and [0075]).

Claim 4, Rosenblood in view of Lagree further teaches:
The system of claim 3, wherein the controller is configured to cause the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise before or during the sleep session responsive to receiving the indication from the user that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.  It would have been obvious to one of ordinary skill in the art for the indication from the user to start the breathing exercise to occur prior to the user being asleep, i.e. the sleep session.), and independent of the determination of whether the posture of the user has breached the posture threshold (Rosenblood, Fig. 13: 1652, Paragraph [0075], The user may be encouraged to take a stretch break or a breathing break.  The user’s clicking of the start button is independent of the user’s posture.).

Claim 5, Rosenblood in view of Lagree further teaches:
The system of claim 1, further comprising one or more physiological sensors (20) configured to generate output signals conveying information related to respiration of the user (Rosenblood, Paragraph [0042-0043], One of a plurality of sensors 106, 117, and 118 includes a respiration rate meter.), wherein the controller is configured to cause delivery of the sensory stimulation during inhalation and exhalation portions of the paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070]) based on the information in the output signals from the one or more physiological sensors (Rosenblood, Fig. 8, Paragraph [0070], The display shows ideal breaths determined by the system, but also displays the user’s actual breathing and heart rate.).

Claim 6, Rosenblood in view of Lagree further teaches:
The system of claim 1, wherein the controller is configured such that causing the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise comprises causing the one or more sensory stimulators to provide a series of individual sensory stimuli that prompt the user to inhale, exhale, and pause (Rosenblood, Fig. 8, Paragraph [0070], The user interface also allows for the user to select to pause during breathing exercises (see Rosenblood, Fig. 4C).), and iteratively extend an inspiratory time and an expiratory time of the user as tolerated by the user, for a duration of the paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070], The breathing exercise includes inhale, hold, exhale, and hold, and may be repeated multiple times through multiple sessions, i.e. iteratively extended.  The term iteratively extend is interpreted as repeatedly extending, e.g. offering or making available, the breathing exercise instructions to the user.).

Claim 7, Rosenblood in view of Lagree further teaches:
The system of claim 1, further comprising an electronic application executed by a computing device associated with the user (Rosenblood, Paragraph [0053], The software application runs on user device 400.), the electronic application in communication with the controller, the one or more posture sensors, and/or the one or more sensory stimulators (Rosenblood, Paragraph [0053], The user device houses the electronic application and the sensory stimulators, and is in communication with the device 100 which houses one or more sensors and additional sensory stimulators (see Rosenblood, Paragraphs [0042] and [0060]).), the electronic application configured to: 
provide visual prompts with the second sensory stimulation that lead the user through the paced breathing exercise; 
receive an indication from the user that the user is ready for the paced breathing exercise and communicate receipt of the indication to the controller; and/or 
facilitate review of stored information related to sleep of the user, respiration of the user, and/or the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraphs [0070] and [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.  It is noted that only one of the provide, receive, and facilitate steps are required.).

Claim 8, Rosenblood in view of Lagree further teaches:
The system of claim 1, further comprising a housing configured to house the one or more posture sensors (Rosenblood, Fig. 1: 116), and a housing configured to house the one or more sensory stimulators, and the controller (Rosenblood, Paragraph [0053], The user device 400 represents a housing that houses the sensory stimulators and the controller, i.e. the components of the user device 400 operable to store and run the software application in the user device 400.); and a belt coupled to the housing, the belt configured to be worn by the user during the sleep session (Rosenblood, Fig. 15: 610, Paragraph [0077], A harness 610 is functionally equivalent to a belt, because the sensor device 100 may be worn around the belly of the user (see Rosenblood, Paragraph [0065]).  It would have been obvious to one of ordinary skill in the art for the user to wear the sensor device 100 at all times, i.e. including sleep and non-sleep sessions.).
Rosenblood does not specifically teach:
The housing houses the one or more posture sensors, the one or more sensory stimulators, and the controller.
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to integrate the sensor device 100 and the user device 400 into a single device/housing, as a matter of engineering/design choice.  For example, the user device may be a smart phone or another device that is used or worn by a user (see Rosenblood, Paragraph [0052]).  Therefore, such a modification would not change the principal operation of the system as a whole, and would thus yield predictable results.  See MPEP 2144.04.

Claim 9, Rosenblood teaches:
A method (Rosenblood, Fig. 1, Paragraph [0045], The combination of sensor device 100 and an electronic data processing unit form a system.) for providing sleep positional therapy and paced breathing to a user for a session with a therapy system (Rosenblood, Paragraph [0041]), the system comprising one or more posture sensors (Rosenblood, Fig. 1: 106, 117, 118, Figs. 4A-4C, 9, 10), one or more sensory stimulators (Rosenblood, Fig. 1: 111, 112, Fig. 4A), and a controller (Rosenblood, Paragraph [0045]), the method comprising: 
generating, with the one or more posture sensors, output signals conveying information related to a posture of the user (Rosenblood, Paragraphs [0042-0044], Sensors 106, 117, and 118 may include accelerometers and/or gyroscopes that detect movements, tilting, twisting, turning, bending, head position, and body alignment, which are all related to a posture of the user.  Additionally, the display of user device 400 is functionally equivalent to a posture sensor because the display is capable of receiving inputs related to the posture of the user, e.g. icon/button 1001 to play the posture detection (see Rosenblood, Fig. 10, Paragraph [0072]).); 
determining, with the controller, based on the output signals, whether the posture of the user has breached a posture threshold (Rosenblood, Paragraph [0044], Optimal postural positions (OPP) are functionally equivalent to posture thresholds.  The user device 400 communicates with sensor device 100 to determine whether the user is maintaining his/her OPP.  Not maintaining the OPP is equivalent to breaching the posture threshold (see Rosenblood, Fig. 4B).), and, responsive to a breach, causing the one or more sensory stimulators to provide first sensory stimulation to the user to prompt the user to change posture such that the posture of the user no longer breaches the posture threshold (Rosenblood, Fig. 4B, Paragraph [0053], When the posture ball 430 is not aligned with the pictograph target 425, which is displayed on the interface 420, it is indicative of the user failing to maintain the OPP.); and 
determining that the posture of the user no longer breaches the posture threshold (Rosenblood, Fig. 11: 1103, The system determines the posture report, which represents the percentage compliance to the plurality of OPPs set by the user.), causing, with the controller, the one or more sensory stimulators to provide second sensory stimulation that leads the user through a paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070]).
Rosenblood does not explicitly teach:
A sleep session; and 
responsive to determining that the posture of the user no longer breaches the posture threshold, causing, with the controller, the one or more sensory stimulators to provide second sensory stimulation that leads the user through a paced breathing exercise.
As per the limitation of a sleep session, it would have been obvious to one of ordinary skill in the art, at the time of filing, for the system in Rosenblood to be capable of monitoring the postures and breathing of the user while sleeping.  The user is allowed to select one or more positions to associate with an OPP, including being in a hospital bed/bed ridden.  Therefore, one of ordinary skill in the art would recognize that the system in Rosenblood would be capable of monitoring the user while the user is sleeping in the hospital bed or is bed ridden.  
Lagree teaches:
Responsive to determining that the posture of the user (Lagree, Paragraph [0048], The apparatus 1 can determine whether the user’s body, e.g. feet or other body part, to determine if the user is properly positioned.), cause the one or more sensory stimulators to provide second sensory stimulation that leads the user through a breathing exercise (Lagree, Paragraph [0051], The apparatus 1 provides real-time feedback to the user regarding their performance.  With regards to exercise, the feedback includes information regarding the user’s posture and proper breathing during each phase (see Lagree, Paragraph [0025]).  As per the limitation of “responsive to determining”, it would have been obvious to one of ordinary skill in the art for the breathing instructions to be responsive to the detected posture of the user, because the breathing is respective to each phase of the exercise.  Thus, the invention would be inoperable for its intended purpose if it provided feedback regarding proper breathing for the wrong phase and/or the wrong posture of the exercise.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Rosenblood by integrating the teaching of the interactive system as taught by Lagree.
The motivation would be to closely monitor the user in order to ensure positive results (see Lagree, Paragraph [0025]).

Claim 10, Rosenblood in view of Lagree further teaches:
The method of claim 9, further comprising causing, with the controller, the one or more sensory stimulators to provide third sensory stimulation that prompts the user to indicate whether the user is ready for the paced breathing exercise before the user is led through the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.).

Claim 11, Rosenblood in view of Lagree further teaches:
The method of claim 9, further comprising receiving, with the one or more posture sensors, an indication from the user that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.), and causing, with the controller, the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise responsive to the one or more posture sensors receiving the indication that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraphs [0070] and [0075]).

Claim 12, Rosenblood in view of Lagree further teaches:
The method of claim 11, further comprising causing, with the controller, the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise before or during the sleep session responsive to receiving the indication from the user that the user is ready for the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraph [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.  It would have been obvious to one of ordinary skill in the art for the indication from the user to start the breathing exercise to occur prior to the user being asleep, i.e. the sleep session.), and independent of the determination of whether the posture of the user has breached the posture threshold (Rosenblood, Fig. 13: 1652, Paragraph [0075], The user may be encouraged to take a stretch break or a breathing break.  The user’s clicking of the start button is independent of the user’s posture.).

Claim 13, Rosenblood in view of Lagree further teaches:
The method of claim 1, wherein the system further comprises one or more physiological sensors, the method further comprising generating, with the one or more physiological sensors, output signals conveying information related to respiration of the user (Rosenblood, Paragraph [0042-0043], One of a plurality of sensors 106, 117, and 118 includes a respiration rate meter.), and causing, with the controller, delivery of the sensory stimulation during inhalation and exhalation portions of the paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070]) based on the information in the output signals from the one or more physiological sensors (Rosenblood, Fig. 8, Paragraph [0070], The display shows ideal breaths determined by the system, but also displays the user’s actual breathing and heart rate.).

Claim 14, Rosenblood in view of Lagree further teaches:
The method of claim 9, wherein causing the one or more sensory stimulators to provide the second sensory stimulation that leads the user through the paced breathing exercise comprises causing the one or more sensory stimulators to provide a series of individual sensory stimuli that prompt the user to inhale, exhale, and pause (Rosenblood, Fig. 8, Paragraph [0070], The user interface also allows for the user to select to pause during breathing exercises (see Rosenblood, Fig. 4C).), and iteratively extend an inspiratory time and an expiratory time of the user as tolerated by the user, for a duration of the paced breathing exercise (Rosenblood, Fig. 8, Paragraph [0070], The breathing exercise includes inhale, hold, exhale, and hold, and may be repeated multiple times through multiple sessions, i.e. iteratively extended.  The term iteratively extend is interpreted as repeatedly extending, e.g. offering or making available, the breathing exercise instructions to the user.).

Claim 15, Rosenblood in view of Lagree further teaches:
The method of claim 1, wherein the system further comprises an electronic application executed by a computing device associated with the user (Rosenblood, Paragraph [0053], The software application runs on user device 400.), the electronic application in communication with the controller, the one or more posture sensors, and/or the one or more sensory stimulators (Rosenblood, Paragraph [0053], The user device houses the electronic application and the sensory stimulators, and is in communication with the device 100 which houses one or more sensors and additional sensory stimulators (see Rosenblood, Paragraphs [0042] and [0060]).), the method further comprising: 
providing, with the electronic application, visual prompts with the second sensory stimulation that lead the user through the paced breathing exercise;
 receiving, with the electronic application, an indication from the user that the user is ready for the paced breathing exercise and communicating, with the electronic application, receipt of the indication to the controller; and/or 
facilitating, with the electronic application, review of stored information related to sleep of the user, respiration of the user, and/or the paced breathing exercise (Rosenblood, Fig. 13: 1652, Paragraphs [0070] and [0075], When the user clicks the start button 1652, the user indicates that he/she is ready for the breathing exercise.  It is noted that only one of the provide, receive, and facilitate steps are required.).

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument on Page 7 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “therapy”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term therapy is introduced in the preamble of claim 1, however, is not further explicitly or inherently defined by the claimed invention.  Thus, the steps of providing sleep positional therapy and paced breathing are interpreted as being met if all of the subsequent steps of claim 1 are met by the cited prior art.  The claims do not additionally define the “sleep” application argued by the Applicant on Page 8.  Thus, because the combination of Rosenblood in view of Lagree teach all of the subsequent steps of claim 1, as recited in the Non-Final Rejection dated 07/18/2022, the combination reads on the Applicant’s claimed invention, because the “sleep” step is not explicitly or inherently defined, without reading limitations from the specification into the claims.  Notably, claim 1 of the Applicant’s claimed invention defines steps for determining the posture of the user and providing a corresponding stimulation, but does not disclose any steps specifically related to sleep.  Claim 9 is similar to claim in that claim 9 recites the step of a “sleep session”, but does not claim additional limitations in the body of the claim related to the “sleep session”.  Thus, the Examiner respectfully disagrees with the Applicant’s argument for claim 9 for the same reasons as claim 1 above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683